DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 28 February 2020, claims 1-22 are presently pending in the application, of which, claims 1, 9 and 17 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 19 February 2020, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: 
Paragraph [0001] of the disclosure is missing the corresponding related application number. 
 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1-22, under Step 2A claims 1-22 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
in response to a restore request to restore one or more files and for each file, retrieving file information and a critical value associated with the file, and calculating a Euclidean distance of the file to a consecutive file based on the critical value; 
sorting the one or more files based on the calculated Euclidean distance of each file; and 
restoring the sorted one or more files at a target site.
These limitations recite certain methods of mathematical concepts, such as mathematical relationships, formulas or equations, or calculations (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an algorithm is applied to calculate a result. This represents a mathematical computation and falls under mathematical concepts. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mathematical concepts” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.

Dependent claims 2-8 also do not integrate the abstract idea into a practical application. Notably, claims 2-8 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-8 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-8 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-8 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-8 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.



Claims 17-22 appear to include similar subject matter as in claims 1-8 as discussed above. More specifically, independent claim 17 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-8 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable by Montulli, Louis, et al (U.S. 2014/0181040 and known hereinafter as Montulli) in view of Nara, Prasad (U.S. 2021/0133168, filed 23 October 2020, claiming priority to U.S. Provisional 62/930,400, filed 04 November 2019.).

As per claim 1, Montulli teaches a computer-implemented method for file level prioritization during a data recovery operation, comprising: 
in response to a restore request to restore one or more files and for each file (e.g. Montulli, see paragraphs [0067-0072], which discloses data storage devices store different formats of data and different types of files, in which when a backup system is requested, snapshots and versioning-enabled backup copies capture the state of the data at a particular point in time, in which one or more files are associated with. See further paragraphs [0168-0182], which discloses in one embodiment, where a manifest of the client data set is generated during the initial and subsequent sync, , retrieving file information and a critical value associated with the file (e.g. Montulli, see paragraphs [0170-0182], which discloses retrieving critical metadata associated with the manifest file.); 
sorting the one or more files based on the calculated Euclidean distance of each file (e.g. Montulli, see paragraphs [0186-0191], which discloses a sorting process that allows the merging between the old manifest file describing the content before they were backed up and combining it with an incomplete manifest so as to identify the restoration of the customer data following a storage failure.); and 
restoring the sorted one or more files at a target site (e.g. Montulli, see paragraphs [0189-0196], which discloses restoring customer data based on the sorting.).
Although Montulli discloses a calculating means for calculating averages for data backups, it does not explicitly disclose calculating a Euclidean distance of the file to a consecutive file based on the critical value.
Prasad teaches calculating a Euclidean distance of the file to a consecutive file based on the critical value (e.g. Prasad, see paragraphs [0291-0295], which discloses the information management system may intelligently group data based on data similarity computations/calculations, such as Euclidean Distance, Jaccard Similarity, Cosine Similarity, Hamming Distance, etc.).
Montulli is directed to client application software for on-line backup and disaster recovery. Prasad is directed to a deduplicated storage system based on data block distribution policy. Both are analogous art because they are directed to backup of data in a disaster recovery scenario and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of 

As per claim 9, Montulli teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: 
in response to a restore request to restore one or more files and for each file (e.g. Montulli, see paragraphs [0067-0072], which discloses data storage devices store different formats of data and different types of files, in which when a backup system is requested, snapshots and versioning-enabled backup copies capture the state of the data at a particular point in time, in which one or more files are associated with. See further paragraphs [0168-0182], which discloses in one embodiment, where a manifest of the client data set is generated during the initial and subsequent sync, thereby creating a signature of each file as well as a list of critical metadata such as ‘last modified time’ and ‘file size.’), retrieving file information and a critical value associated with the file (e.g. Montulli, see paragraphs [0170-0182], which discloses retrieving critical metadata associated with the manifest file.); 
sorting the one or more files based on the calculated Euclidean distance of each file (e.g. Montulli, see paragraphs [0186-0191], which discloses a sorting process that allows the merging between the old manifest file describing the content before they were backed up and combining it with an incomplete manifest so as to identify the restoration of the customer data following a storage failure.); and 
restoring the sorted one or more files at a target site (e.g. Montulli, see paragraphs [0189-0196], which discloses restoring customer data based on the sorting.).

Prasad teaches calculating a Euclidean distance of the file to a consecutive file based on the critical value (e.g. Prasad, see paragraphs [0291-0295], which discloses the information management system may intelligently group data based on data similarity computations/calculations, such as Euclidean Distance, Jaccard Similarity, Cosine Similarity, Hamming Distance, etc.).
Montulli is directed to client application software for on-line backup and disaster recovery. Prasad is directed to a deduplicated storage system based on data block distribution policy. Both are analogous art because they are directed to backup of data in a disaster recovery scenario and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Montulli with the teachings of Prasad to include the claimed feature with the motivation to improve efficiency and speed of the backup recovery process.

As per claim 17, Montulli teaches a data processing system, comprising: 
a processor (Montulli, see Figure 1 which illustrates a processor coupled to memory.); and 
a memory coupled to the processor to store instructions (Montulli, see Figure 1 which illustrates a processor coupled to memory.), which when executed by the processor, cause the processor to perform operations, the operations including:
in response to a restore request to restore one or more files and for each file (e.g. Montulli, see paragraphs [0067-0072], which discloses data storage devices store different formats of data and different types of files, in which when a backup system is requested, snapshots and , retrieving file information and a critical value associated with the file (e.g. Montulli, see paragraphs [0170-0182], which discloses retrieving critical metadata associated with the manifest file.); 
sorting the one or more files based on the calculated Euclidean distance of each file (e.g. Montulli, see paragraphs [0186-0191], which discloses a sorting process that allows the merging between the old manifest file describing the content before they were backed up and combining it with an incomplete manifest so as to identify the restoration of the customer data following a storage failure.); and 
restoring the sorted one or more files at a target site (e.g. Montulli, see paragraphs [0189-0196], which discloses restoring customer data based on the sorting.).
Although Montulli discloses a calculating means for calculating averages for data backups, it does not explicitly disclose calculating a Euclidean distance of the file to a consecutive file based on the critical value.
Prasad teaches calculating a Euclidean distance of the file to a consecutive file based on the critical value (e.g. Prasad, see paragraphs [0291-0295], which discloses the information management system may intelligently group data based on data similarity computations/calculations, such as Euclidean Distance, Jaccard Similarity, Cosine Similarity, Hamming Distance, etc. The Examiner notes the Applicant usage of the Euclidean Distance is a design choice for calculation.).
Montulli is directed to client application software for on-line backup and disaster recovery. Prasad is directed to a deduplicated storage system based on data block distribution policy. Both are analogous art because they are directed to backup of data 

As per claims 2, 10, and 18, the modified teachings of Montulli with Prasad teaches the method of claim 1, the non-transitory machine readable medium of claim 9, and the data processing system of claim 17, respectively, further comprising prior to retrieving the file information and the critical value associated with the file, receiving a thesis file having the file information and the critical value of the file (e.g. Montulli, see paragraphs [0168-0182], which discloses in one embodiment, where a manifest of the client data set is generated during the initial and subsequent sync, thereby creating a signature of each file as well as a list of critical metadata such as ‘last modified time’ and ‘file size.’).

As per claims 3, 11, and 19, the modified teachings of Montulli with Prasad teaches the method of claim 1, the non-transitory machine readable medium of claim 9, and the data processing system of claim 17, respectively, wherein calculating the Euclidean distance of the file to the consecutive file comprises taking a dot product of the critical value and a sequence of the file in a queue (e.g. Prasad, see paragraphs [0291-0295], which discloses the information management system may intelligently group data based on data similarity computations/calculations, such as Euclidean Distance, Jaccard Similarity, Cosine Similarity, Hamming Distance, etc. The Examiner notes the Applicant usage of the Euclidean Distance is a design choice for calculation.).

As per claims 4, 12, and 20, the modified teachings of Montulli with Prasad teaches the method of claim 1, the non-transitory machine readable medium of claim 9, and the data processing system of claim 17, respectively, wherein restoring the sorted one or more files at the target site comprises restoring a nearest and most critical file in accordance with the calculated Euclidean distance of each file (e.g. Prasad, see paragraphs [0291-0295], which discloses the information management system may intelligently group data based on data similarity computations/calculations, such as Euclidean Distance, Jaccard Similarity, Cosine Similarity, Hamming Distance, etc. The Examiner notes the Applicant usage of the Euclidean Distance is a design choice for calculation.).

Montulli with Prasad teaches the method of claim 1, the non-transitory machine readable medium of claim 9, and the data processing system of claim 17, respectively, wherein the file information includes a file type or a filename (e.g. Montulli, see paragraphs [0010-0011], which discloses back-up data files include metadata information that saves any types of metadata, such as long file names or other tags and classifications associated with the data files.).

As per claims 6, 14, and 22, the modified teachings of Montulli with Prasad teaches the method of claim 1, the non-transitory machine readable medium of claim 9, and the data processing system of claim 17, respectively, further comprising allocating data streams according to nearest and critical files from the one or more files (e.g. Montulli, see paragraphs [0067-0072], which discloses data storage devices store different formats of data and different types of files, in which when a backup system is requested, snapshots and versioning-enabled backup copies capture the state of the data at a particular point in time, in which one or more files are associated with. See further paragraphs [0168-0182], which discloses in one embodiment, where a manifest of the client data set is generated during the initial and subsequent sync, thereby creating a signature of each file as well as a list of critical metadata such as ‘last modified time’ and ‘file size.’).

As per claims 7 and 15, the modified teachings of Montulli with Prasad teaches the method of claim 2 and the non-transitory machine readable medium of claim 9, respectively, wherein the thesis file is received on an on-demand basis (e.g. Montulli, see paragraphs [0067-0072], which discloses data storage devices store different formats of data and different types of files, in which when a backup system is requested, snapshots and versioning-enabled backup copies capture the state of the data at a particular point in time, in which one or more files are associated with. See further paragraphs [0168-0182], which discloses in one embodiment, where a manifest of the client data set is generated during the initial and subsequent sync, thereby creating a signature of each file as well as a list of critical metadata such as ‘last modified time’ and ‘file size.’).

As per claims 8 and 16, the modified teachings of Montulli with Prasad teaches the method of claim 1 and the non-transitory machine readable medium of claim 9, respectively, further comprising routing the sorted one or more files to a target buffer within available data streams for one or more read operations (e.g. Montulli, see paragraphs [0186-0191], which discloses a sorting process that allows the merging between the old manifest file describing the content before they were backed up and combining it with an incomplete manifest so as to identify the restoration of the customer data following a storage failure.).

Conclusion
See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 24, 2022